

 
 

--------------------------------------------------------------------------------

 

Van Skilling
PO Box 1620
Saratoga, WY 82331


Mr. Henry Riner
925 Walden Lane
Lake Forest, IL  60045


Dear Hank,


First of all, let me say how everyone on the Onvia Board is at the fact that
you’ll be joining Onvia as CEO.  The whole team at the company was impressed
with your background and the experience you bring, as we have been all along.


Here is what I believe is our agreement.  Please let me know if I have
misunderstood anything we discussed.


Your title will be President and CEO, reporting directly to the Board of
Directors, and you will be elected to the Board at the first Board meeting after
your arrival at the company.


Your starting salary will be at $350,000 per year, payable on the standard Onvia
payroll schedule.


Calendar 2010 bonus to be guaranteed at 75,000.  Calendar 2011 bonus will be
targeted at 200,000, based on goals to be mutually agreed upon, specifically
including EPS and revenue growth targets.  We will also craft an overachievement
formula for results significantly above plan, which could result in bonus
payments above the at-target amount.


Options to be granted to you for 180,000 common shares at the market price on
the day of the grant which will be the day you report for full time
employment.  These options will vest on the standard Onvia schedule, 20% after
one year of service and monthly thereafter.


In case of your termination other than for cause as normally defined, one year
of base salary continuation will be paid as severance, on the normal Onvia
payroll schedule.  If you are terminated for cause or resign voluntarily no
severance will be paid.


In case of a change-in-control of the ownership of the company, your option
vesting will accelerate immediately by one year (e.g. if you are one year
vested, you will become 2 years vested). If within 12 months of such change in
control you are terminated by the acquiring company (other than for cause) or
trigger your own departure for reasons typically covered by “good reason” (e.g.
forced relocation, meaningful diminution of duties or compensation), your
remaining unvested equity will vest immediately.




There are generally accepted definitions for what constitutes
“change-in-control”, “cause”, and “good reason” which we can discuss at more
length if you would like.  My objective in this letter is to get agreement on
the underlying facts; we can create definitions later if you feel that it is
necessary.


Employee benefits to be the same as those of the other senior officers at Onvia.


Reimbursement of reasonable relocation expense for you and your family,
specifically including air travel and shipment of household goods and
automobiles, and up to six months of reimbursement for reasonable rental housing
in the Seattle area, not to exceed $2,500/month.  All expenses associated with
buying and selling of houses will be your responsibility.


Hank as you know we have sensitive timing issues both because of our internal
candidate and because of SEC reporting requirements for publicly traded
companies, so for reasons you understand we need to reach closure quickly.  Our
agreement is that the offer is contingent on you reporting to work full time at
Onvia within a maximum of 30 days after your agreement to join Onvia.


Hank, I am personally very excited at the prospect of working with you.  Please
sign and date the document and return it to me by email or fax. I am currently
in Wyoming where my fax number is 307-326-8332.


Sincerely,


D. Van Skilling




Accepted:


/s/ Henry Riner
Henry Riner


Date: August 30, 2010

 
 

--------------------------------------------------------------------------------

 
